DETAILED ACTION
The communication dated 12/3/2021 has been considered.
Claims 1 and 3 have been amended. Claim 2 has been cancelled. Claims 1 and 3-4 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments and Arguments
The amendments have overcome the 112(b) rejection in the Non-Final Office Action of 9/3/2021. Therefore, the 112(b) rejection has been withdrawn.
Applicant’s arguments, see pg. 5, filed 12/3/2021, with respect to the rejection(s) of claim(s) 1 under § 103 have been fully considered and are persuasive. The Applicant argues that the prior art fails to disclose or suggest a cylinder that includes a valve pin and an air cylinder that is configured to drive the valve pin, where the cylinder is attached to a fixed die above a second block by four columnar stilts and a fixing plate as recited in newly amended independent claim 1. The Examiner agrees that none of the prior art explicitly disclose or suggest a cylinder that includes a valve pin and an air cylinder that is configured to drive the valve pin, where the cylinder is attached to a fixed die above a second block by four columnar stilts and a fixing plate as recited in newly amended independent claim 1. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the SCHMIDT (U.S. PGPUB 2014/0099398).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rees et al. (U.S. 4,173,448), hereinafter REES, in view of SCHMIDT (U.S. PGPUB 2014/0099398), and KOICHI (JP 2013-169697 A, provided in the IDS of 5/6/2021).
Regarding claim 1, REES teaches: A hot runner device (REES teaches an injection-molding machine of the hot-runner type [Col. 1, lines 6-7]) comprising: a fixed die configured to form a cavity together with a movable die (REES teaches a stationary mold plate (12) defining with a coating movable mold plate (13) a plurality of cavities (14) [Col. 2, lines 45-48; Fig. 2]); a hot runner block fixed to the fixed die (REES teaches a channel (18) extends within a hot-runner structure comprising a distributing plate (22), which Examiner is interpreting as block [Col. 2, lines 59-61]); a valve gate fixed to the fixed die such that a distal end portion of the valve gate faces toward the cavity (REES teaches a steel rod (29) is within channel branch (18b) and has a free end terminating at gate (15) [Col. 3, lines 11-14; Fig. 2]); a valve pin configured to slide inside the valve gate so as to open and close the valve gate (REES teaches the piston strokes of the rod are for both closing and opening the gate [Col. 2, lines 11-15; Fig. 2; Col. 3, lines 65-68; Col. 1, lines 56-59]), and a cylinder that includes the valve pin and an air cylinder that is configured to drive the valve pin, wherein: injected molten resin is filled into the cavity from the valve gate through the hot runner block (REES teaches liquefied plastic material from a central pressure chamber into the cavities through the hot runner channel [Col. 2, lines 50-54; Fig. 2]). . . .
REES is silent as to a cylinder that includes an air cylinder and the cylinder is attached to the fixed die above the second block by four columnar stilts and a fixing plate. In the same field of endeavor, injection molding, SCHMIDT teaches a cylinder (150) that includes an interior cylinder chamber (155) provided in a chamber housing (230) [0041]. A housing cap (260, interpreted as fixed plate) is provided for enclosing the bottom end, and thereby defining the cylinder chamber [0041]. SCHMIDT teaches four stilts are used to attach the cylinder to the manifold block [Figs. 1-2]. SCHMIDT teaches an air cylinder [0039] as the piston (170) can be actuated and retracted, for example pneumatically via air inlets/outlets (190a, 190b). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify REES, by substituting the cylinder for an air cylinder and fixing the cylinder by four stilts and a housing cap, as suggested by SCHMIDT, in order to substantially 
REES and SCHMIDT are silent as to the hot runner block includes two blocks. In the same field of endeavor, injection molding, KOICHI teaches: the hot runner block includes a first block including a first resin passage into which the molten resin is injected (KOICHI teaches a manifold device (20) that has a first manifold block (21) that has a resin passage (46) [0031; 0041]), a second block including a second resin passage communicating with the valve gate (KOICHI teaches a second manifold block (22) that has a resin passage and the resin material is injected into the cavity (13) through the gate (76/102) [0050; 0052; 0082]), and a hot runner pipe through which the first resin passage communicates with the second resin passage (KOICHI teaches the manifold device (20) is configured by connecting a plurality of manifold blocks (21, 22) via a connection pipe (23) [0031]); and the hot runner pipe is disposed such that a first end of the hot runner pipe is fixed to one of the first and second blocks, and a second end of the hot runner pipe is distanced from the other one of the first and second blocks by a predetermined distance in a pipe axial direction during cold time (KOICHI teaches one end of the connecting pipe (23) is inserted into the connection port (44) to be connected of the first manifold block (21) and the other end is inserted into the connection port (75) to be connected of the second manifold block (22) [0096; Figs. 1-2]), the predetermined distance being set to be smaller than an expansion amount of the hot runner pipe at a time when a temperature is increased (KOICHI teaches when the manifold device (20) is heated by the heater at the time of injection molding of the product X (corresponding to the time of heating), the device (20) (specifically, each manifold block (21, 22) and the connecting pipe (23)) thermally expands. In this case, since the gaps W1 and W2 are provided between the axial end of the connecting pipe 
Regarding claim 3, KOICHI further teaches: wherein: the one of the first and second blocks having the second end of the hot runner pipe is distanced therefrom is provided with a connecting hole portion having a circular section (KOICHI teaches the first manifold block (21) is formed with a pair of through holes (41, 42) [0040]. Both ends of the through hole portion (41) are enlarged in diameter, and the enlarged portions form connection ports (44, 45) to which the , the connecting hole portion extending in the pipe axial direction and communicating with the resin passage provided in the other one of the first and second blocks (KOICHI teaches a stepped portion (47) is formed between the resin passage (46) and the connection ports (44, 45). The resin passage (46) and the connection ports (44, 45) are coaxially arranged [0041].); the second end of the hot runner pipe is inserted into the connecting hole portion in a slidable manner such that a distal surface of the second end is distanced from a bottom surface of the connecting hole portion by the predetermined distance in the pipe axial direction during the cold time (KOICHI teaches a connection port (75) in the second manifold block (22) [0065]. KOICHI teaches the distance L1 between the portion 47 and the step portion 77 of the second manifold block 22 is longer than the axial length L2 of the connecting pipe 23. Thus, predetermined gaps W1 and W2 are respectively formed between one end of the connecting pipe 23 and the step 47, and between the other end of the connecting pipe 23 and the step 77 (L1-L2). = W1 + W2). [0068].) and a first sealing member is provided on the distal surface of the second end so as to fill a gap between the distal surface of the second end and the bottom surface of the connecting hole portion (KOICHI teaches an annular bush (95) is disposed in a gap (96) between the inner peripheral surface of the connection port (44) of the first manifold block (21) and the outer peripheral surface of the connection pipe (23) as a seal member for closing the gap (96) [0063]), and a second sealing member is provided over a whole circumference of an outer peripheral surface of the second end so as to fill a gap between the outer peripheral surface of the second end and an inner peripheral surface of the connecting hole portion (KOICHI teaches another bush in a gap (98) between the inner peripheral surface of the connection port (75) of the second manifold block (22) and the outer peripheral surface of the connection pipe (23) [0065].).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify REES, by having bushes as seals, as suggested by KOICHI, in order to prevent the resin material from leaking out through the gaps [0065].
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rees et al. (U.S. 4,173,448), hereinafter REES, SCHMIDT (U.S. PGPUB 2014/0099398), and KOICHI (JP 2013-169697 A, provided in the IDS of 5/6/2021) as applied to claim 1 above, and further in view of Manda et al. (U.S. PGPUB 2005/0255189), hereinafter MANDA.
Regarding claim 4, REES, SCHMIDT and KOICHI teach all the limitations as stated above, but are silent as to: pressure receiver blocks configured to respectively support parts of the first and second blocks, the parts being respectively located on sides opposite from connecting portions of the first and second blocks, and the connecting portions being connected with the hot runner pipe, wherein the resin pressure receiver blocks are at least partially embedded in recessed portions provided in the fixed die. In the same field of endeavor, runner systems, MANDA teaches there are two manifolds (170, 172) [Fig. 7; 0058], which can be interpreted as blocks. MANDA teaches side insulators (106) on the manifolds [Fig. 7; 0070; 0059]. MANDA teaches the side insulators are configured to cooperate with complementary seat provide in the manifold plate (64) to assist in positioning and thermally isolate the manifolds [0070]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify REES, SCHMIDT and KOICHI, by having side .   

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE BEHA whose telephone number is (571)272-2529.  The examiner can normally be reached on MONDAY - FRIDAY 9:00 A.M. - 5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.B./Examiner, Art Unit 1748                                                                                                                                                                                                        
/JACOB T MINSKEY/Primary Examiner, Art Unit 1748